On March 29, 2005, the defendant was sentenced to the following: Count IV: Ten (10) years in the Montana Women’s Prison, for the offense of Criminal Endangerment, a Felony; and Count V: Five (5) years in the Montana Women’s Prison, all suspended, to run consecutively with Count IV, for the offense of Criminal Possession of Dangerous Drugs, a Felony.
On September 23, 2005, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Jay Lansing. The state was represented by Garry Bunke.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there *104is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
The Division finds that the reasons advanced for modification are sufficient to hold that the sentence imposed by the District Court is clearly excessive in light of the defendant’s first non-violent felony conviction and sentences given toward similar crimes around the state.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended as follows: Count IV: Ten (10) years in the Montana Women’s Prison, with Five (5) years suspended; and CountV: Five (5) years in the Montana Women’s Prison, all suspended, to run consecutively with Count IV. The restitution requirements and conditions shall remain the same as imposed in the March 29, 2005 judgment
Done in open Court this 23 rd day of September, 2005.
DATED this 4th day of October, 2005.
Alt. Chairperson, Hon. John Whelan, Member, Hon. Randal I. Spaulding and Alt. Member, Hon. Gregory Todd